Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The amendment to the claims filed on November 19, 2021 does not comply with the requirements of 37 CFR 1.173.  
The remaining claims are all new reissue claims, and therefore should be underlined in their entirely, and should include the status identifier of “New,” or “New, Amended,” as appropriate.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b) reads (in-part):
(b) Making amendments in a reissue application.  An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper.  If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used.  If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 
(2) Claims.  An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.  
(g) Amendments made relative to the patent.  All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

See also MPEP 1453.

Statement of Support
The response filed November 19, 2021 fails to provide a statement of support for the claim amendments as required by 37 CFR 1.173(c), which states: 
Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

Declaration
The Reissue Declaration filed with the application is objected to because it fails to identify at least one error upon which the reissue is based.  

More specifically, the declaration fails to identify a single word, phrase, or expression in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.
See MPEP 1414.

Drawings
The drawings are objected to (not rejected) under 37 CFR 1.83(a) because they do not show every feature of the invention specified in the claims.  
The drawings do not show the container “located partially or entirely inside the attachment device” as now set forth in claim 1.  
The drawings must show every feature of the invention specified in the claims.  Therefore, these features must be shown or else canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or other corrective action such as amendment of the claims, is required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
As noted in the previous Office action, amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  For drawing corrections, see 37 CFR 1.173(b)(3).
See also MPEP 1413 and 1453.
Claim Rejections - 35 USC § 251
Declaration
Claims 9, 11, 14, and 17-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 9, 11, 14, and 17-23 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,801,455 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
1.	A system comprising:  
a container comprising an adjustable-size interior and an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and 
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.

New, amended, reissue claim 9 recites:  
9.     An integrated container and attachment device comprising: 
a container, said container comprising an adjustable-size interior; and 
an attachment device, said attachment device integral with said container such that said container is located partially or entirely inside said attachment device, said attachment device comprising a first side, said first side of said attachment device 
Amended reissue claim 9 omits the limitations of patent claim 1 as shown below:
1.	A system comprising: 
a container comprising an adjustable-size interior and [an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing]; 
and an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said [container exterior] and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.

Reissue claim 9 is therefore broader than patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?

In the reply filed February 6, 2017 claim 1 was amended as shown below:
1. (currently amended) A system comprising:
a container comprising an adjustable-size interior and an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.
In this amendment the sticky rubber surface was recited as being “incapable of adhesion to human skin or clothing.”
Further, in the same Response, Patent Owner argued the “significant differences” between the claims as amended and the elements disclosed in the cited references:
The present disclosure describes, inter alia, sticky or tacky surfaces, which comprise, for example, a rubber or another material of or with moderate stickiness or tackiness.  The sticky rubber surfaces are incapable of adhesion, either to human skin or to clothing, and provide for friction-based temporary coupling.  The sticky rubber surfaces are further incapable of being affixed (permanently or removably) to human skin or clothing.  This type of coupling is significantly different than the structure and functionality of the cited references which, if they disclose the ability to 

In the next office action (mailed May 4, 2017) claim 1 was found to be allowable over the prior art of record.  From the record, it appears that the recitation of the sticky rubber surfaces of the container and the attachment device which are incapable of adhesion to human skin or clothing is what defined over the prior art.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture Youman, 679 F.3d at 1347, 102 USPQ2d at 1870.  In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'").  "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id.  at 1347, 102 USPQ2d at 1870.
  
On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Returning to the instant application, amended reissue claim 9 retains the limitations of the attachment device comprising first and second sticky rubber surfaces incapable of adhesion to human skin or clothing.
However, amended reissue claim 9 omits the recitation of the container having an exterior comprising a sticky surface incapable of adhesion to human skin or clothing, and further omits the second sticky rubber surface of the attachment device configured to be friction-based temporarily coupled with the container exterior, both of which are set forth in patent claim 1.  

Therefore, consistent with Mostafazadeh (that if the retained portion of the modified limitation is well-known in the prior art, then impermissible recapture exists), reissue claim 9 has not been materially narrowed relative to original claim 1, and along with its dependent claims 11, 14, and 17-23, impermissibly recaptures subject matter surrendered during the original prosecution of the ‘455 patent.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 9 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Podwika (U.S. Patent 5,944,080; newly cited).

The first and second sticky rubber surfaces, being made of rubber, are configured to be friction-based temporarily coupled with a garment.  
With respect to claim 20, the attachment device is configured to be located inside a pocket of a garment.
With respect to claim 21, the attachment device is configured to wrap around a user's ankle.
With respect to claim 22, the attachment device is configured to couple with a vest.

Claims 9, 11, 14, 17-20, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by George (U.S. PG Pub 2009/0230001; newly cited).
George discloses an integrated container and attachment device comprising a container 1 made of rubber or a synthetic rubber such as neoprene which would be flexible such that the container has an adjustable-size interior; and an attachment device formed on the outer surface to be integral with said container such that said 
With respect to claims 11 and 14, note paragraph 0007 which states that the material may comprise a synthetic rubber.  Polyurethane rubber is a synthetic rubber and would be included within the teachings of this paragraph.
With respect to claim 17, the container is configured to receive a handgun.
With respect to claims 18 and 19, the container is configured to receive a portable electronic device such as a mobile phone.
With respect to claim 20, the attachment device is configured to be located inside a pocket of said garment.
With respect to claim 22, the attachment device is configured to couple with a vest, for example, by being inserted into a vest pocket.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George in view of Dohner.
 George meets all the limitations of claim 9 as set forth above but the attachment device does not include a pocket.
Dohner (U.S. Patent Application Publication 2005/0035006; newly cited) teaches a carrying case having a credit card holding pocket 140 attached or formed in the exterior surface of the case as shown in figure 2, for example.  The pocket would be made of the same material as the exterior surface of the wallet.
From this teaching, those of ordinary skill in the art at the time of invention would have found it obvious to add a pocket to the exterior surface (the attachment device) of the holster of George to standard sized credit/debit cards or other similar items.  Being made of the same material as the exterior of the holster of George, the pocket would be part of the attachment device.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.

On the contrary, as per § 1444, for reissue applications filed on or after September 16, 2012: “since applicant is not required to identify the new error in a reissue oath/declaration, identification of the error may not be deferred until the application is otherwise in condition for allowance.”  (emphasis added)
Applicant should note that the application will never be in “condition for allowance” until an acceptable declaration is submitted.

With respect to the drawings, Applicant argues that a number of the figures show the container located partially or entirely inside the attachment device.  However, it is noted that none of the reference characters asserted by Applicant are assigned to the “container” or the “attachment device.”  Instead, the reference characters 62 and 82 are identified in the specification as a “container portion,” the reference character 92 is identified as a “pocket,” the reference characters 64 and 84 are identified as “attachment portions,” and the reference character 94 is identified as an “exterior.” 
Moreover, these figures are described as showing an “integrated container and attachment device,” not a container located partially or entirely inside an attachment device.  See lines1-12 of column 2.  None of the drawing figures show a “container” located partially or entirely inside of an “attachment device.”


The arguments set forth in the last paragraph of page 6 of the Response has been considered, however claim 2 of the subject ‘455 patent recites the container as being integral with the attachment device.  Further, the reasons why the container no longer recites the sticky rubber surface are irrelevant as to whether or not recapture exists.
The arguments in the first paragraph of page 7 are noted, however, the retained portions of the surrender-generating limitations are well-known in the prior art and therefore reissue claim 9 has not been materially narrowed relative to original claim 1.

With respect to the prior art rejections, Morgan, Beard, and DeSantis are not applied in the rejections set forth above in this office action.  Nevertheless, certain arguments will be addressed.
With respect to Morgan Applicant argues that the present disclosed invention is drawn to a system for securing and concealing firearms or guns, and that Morgan was drawn to a personal armband storage device.  This argument is not persuasive because dependent claim 17 is the only currently pending claim which mentions a handgun.
Moreover, it is noted that on page 5 of the Response, Applicant asserts support for the currently claimed subject matter may be found in figures 5A, 5B, 6A, 6B, and 6C, all of which show configurations of a wallet which do not appear to be capable of receiving or securing a firearm.

It is noted that the disclosure of the ‘455 patent does not provide an express definition of “sticky” or “tacky.”  Instead, the disclosure suggests that a rubber surface which increases friction between the container or the attachment device and the wearer’s skin or clothing is considered to be sticky or tacky.
Attention is drawn to column 2 of the ‘455 patent, where in lines 17-39 the surfaces can comprise a rubber or another material of moderate stickiness or tackiness.  Further, it appears that a “friction-based temporary coupling” is all that is required for the surface to be sticky or tacky as set forth in lines 34-39:
Furthermore, the following disclosure describes securing or coupling devices and apparatus using one or more sticky or tacky surfaces.  It should be understood that this relationship refers to a friction-based temporary coupling of apparatus or devices, rather than a permanent adhesion.

With respect to the arguments as they may apply to the new rejections set forth above, the rubber band 50 of the Podwika, and the high friction rubber surface of the container/attachment device of George meet the broad recitation of a “sticky rubber surface” set forth in amended reissue claim 9.  


Conclusion
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571) 272-6687.  The examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/          

Conferee: /E.D.L/                            SPRS, Art Unit 3993       






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.